PD-1670-15                                         PD-1670-15
                                                           COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                         Transmitted 12/24/2015 9:12:27 PM
                                                           Accepted 12/28/2015 1:18:35 PM
                                                                            ABEL ACOSTA
              CAUSE NO. PD ________________________                                 CLERK

          IN THE TEXAS COURT OF CRIMINAL APPEALS

__________________________________________________________________

   APPEAL OF A JUDGMENT IN TRIAL CAUSE NO. CR-2968-11-B

FROM THE 93RD DISTRICT COURT OF HIDALGO COUNTY, TEXAS
            PRESIDING JUDGE RUDY DELGADO

__________________________________________________________________

               GRACIELA CASAS ARJONA, Petitioner

                               VS.

                 THE STATE OF TEXAS, Respondent

__________________________________________________________________

                APPELLANT’S FIRST MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF

_________________________________________________________________

                                     Respectfully submitted,

                                     Victoria Guerra
                                     320 W. Pecan Blvd
                                     McAllen, Texas 78504
                                     (956) 618-2609
                                     (956) 618-2553 (fax)
                                     State Bar Number: 08578900
     December 28, 2015               Appellant’s Attorney




                                1
MAY IT PLEASE THE COURT:

      COMES NOW Petitioner, Graciela Arjona, by and through her court-

appointed appellate attorney, and files this motion for extension of time to file her

petition for discretionary and would show this Court the following:

      This is Appellant’s first motion for extension of time to file her petition for

discretionary review in this matter. A thirty-day (30) extension is sought for the

following reasons:

       1. The Undersigned was appointed to replace attorney Patricia A. Rigney in

the appeal of Aguayo v. State of Texas pending before this Court, appellate cause

number 13-14-00650-CR. Said brief was due on October 19, 2015 but another

extension was sought due to this replacement and due to the fact that the case had

been consolidated with another two cases, but nothing from the other cases were

designated or contained in the appellate record. The appellate court abated the

appeal and remanded the case to the district court for further proceedings to clarify

the consolidation and issues of sealed exhibits that are not available for counsel’s

viewing. Meanwhile, the Undersigned, new to this case, has spent a great deal of

time analyzing the record and submitting designations and other motions in order to

clarify the appellate record. Further the Undersigned has been busy reading this

voluminous record over 33 volumes.


                                         2
      2. The Undersigned researched, drafted, and filed on November 20, 2015, a

response to appellant’s motion for new trial in the case of Martinez v. Martinez, trial

court cause no. 2014-DCL-06699, appellate cause number 13-15-00511-CV. A

contested hearing on this motion for new trial is set for December 10, 2015 in

Cameron County, Texas. Much preparation has taken place for this hearing.

      3. The Undersigned had a deadline to file pre-trial motions by December 2,

2015 in cause number 7:15-cr-01589, USA v. Rivera-Paredes. Final pre-trial was

set for December 29, 2015. Discovery in this case is voluminous. The Undersigned

must complete the discovery process (which includes listening to hours of recorded

conversation and surveillance) and convey said information to the Defendant prior

to final pre-trial. A continuance of final pre-trial was granted for one month.

      4. The Undersigned became indisposed December 4, 2015 with an upper

respiratory infection that left her incapable of working on this deadline for about 1.5

weeks.

      5. The Undersigned filed a brief on 11-21-15 in the case of Espronceda v.

Esponceda, cause number 13-15-00081-CV.

      6. The Undersigned has a petition for discretionary review due on December

24, 2015.




                                          3
      7. The Undersigned has a brief on the merits due in the Texas Supreme Court

in the case of Texas Department of Public Safety v. Ibarra in cause no. 15-0209 on

December 31, 2015.

      9. The Undersigned has a brief due in this Court in the case of Juarez v. Juarez

(Molina), cause no. 13-14-00401-CV on December 30, 2015.

      As a result of the foregoing, Appellant seeks a 30-day extension of time to file

this brief. If granted, this brief will be due on January 25, 2015.

      WHEREFORE, Appellant prays that this Court grant her a 30-day of

extension of time to file this brief, thereby making it due on January 25, 2015.

                                               Respectfully submitted,

                                               Law Office of Victoria Guerra
                                               3219 N. McColl Rd.
                                               McAllen, Texas 78501
                                               (956) 618-2609
                                               (956) 618-2553 (fax)

                                        By:    /s/ Victoria Guerra
                                               Victoria Guerra
                                               Appellate Attorney for Appellant
                                               State Bar No.: 08578900




                                           4
                   CERTIFICATE OF CONFERENCE

      On December 24, 2015, the Undersigned attempted communication iwht

ADA Ted Hake, but was unable communicated with him. As such, the parties

were unable to resolve the substance of this motion.

                                             /s/ Victoria Guerra
                                             Victoria Guerra




                                         5
                       CERTIFICATE OF SERVICE

      On this day, the foregoing document was delivered to Appellant’s

counsel Michael Morris via email: Ted.hake@da.co.hidalgo.tx.us

   SIGNED this 24th day of December, 2015.

                                               /s/ Victoria Guerra
                                               Victoria Guerra

                              CERTIFICATE OF COMPLIANCE

      In compliance with TRAP 9.4(i)(3), the undersigned certifies that the number

of words in this brief, excluding those matters listed in Rule 9.4(i)(l), is 523.

      SIGNED this 24th day of December, 2015.

                                               /s/ Victoria Guerra
                                               Victoria Guerra




                                           6